Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Regarding claim 4 and 13, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claims 5 and 17, there dependence on claim 4, renders the claims themselves indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 15-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Woodward et al. (5,447,450) in view of Rosani (WO2016198973) and Skinner et al. (20170157787).  Regarding claim 1, Woodward et al. discloses a system for "spiking", i.e. exploring voltage, in electric cables with an exploring apparatus having a first clamping jaw 22 and a second clamping jaw 12,54,52, shaped to receive therebetween a portion of an electric cable 42 to be explored, a reversible tightening device 14 associated with the clamping jaws and adapted to allow an opening of the clamping jaws to receive the electric cable portion therebetween and to tighten the clamping jaws one against the other to clamp the electric cable . 
Rosani teaches for a portable tool with a first clamping jaw 14 and a second clamping jaw 13, shaped to receive therebetween a portion of an object to be compressed or cut, a reversible tightening device 15 associated with the clamping jaws 14,13 and adapted to allow an opening of the clamping jaws 14,13 to receive an object to be compressed or cut and to tighten the clamping jaws 14,13 one against the other to clamp the object in a clamping position (paragraphs [0043] – 
Skinner et al. teaches for a portable tool with a first clamping jaw (not numbered) and a second clamping jaw (not numbered), shaped to receive therebetween a portion of an object to be compressed or cut, a hydraulic actuator connected to the first clamping jaw, a pump adapted to increase a pressure of a hydraulic liquid (paragraph [0029]), and an actuation communication means (FIG. 1) adapted to provide pump actuation signals from the remote controller to the pump and that the actuation communication means (FIG. 1) is a wireless connection (paragraph [0003]) exceeding said safety distance for the purposes of insulating workers from hazardous environments.  See Skinner et al. paragraphs [0025] and [0026].
Since Woodward et al, Rosani, and Skinner et al. are all in the same field of endeavor the purposes disclosed by Rosani and Skinner et al. would have been recognized in the pertinent art of Woodward et al.  It would have been obvious at a time before the invention was effectively filed to a person having ordinary skill in the art to modify the exploring apparatus of Woodward et al. to include a pump adapted to increase a pressure of a hydraulic liquid and the flexible pressure hose between the pump and the hydraulic actuator so as to communicate the hydraulic 
Regarding claims 2, 3, and 6 Skinner et al. further teaches for (claim 2) a position detector (paragraph [0064]) connected to the first clamping jaw and configured to detect the arrival of the first clamping jaw into the extended position and to provide a confirmation signal confirming the reaching of the extended position of the first clamping jaw, confirmation communication means connected to the position detector and adapted to transmit the confirmation signal, and (claim 3) sound and/or light signaling means (206A, paragraph [0066]) signaling the arrival of the first clamping jaw in the extended position, wherein the confirmation communication means comprise a wireless transmitter (FIG. 1, paragraph [0003]), wherein (claim 6) the electronic control circuit is configured to automatically switch off the motor depending on the exploring confirmation signal (paragraph [0066], the cutting operation stops upon completion of the cut).  It would have been obvious at a time before the invention was effectively filed to a person having ordinary skill in the art to further modify the exploring apparatus of Woodward et al. to include a blade position detector connected to the first clamping jaw and configured to detect the arrival of the blade into the extended position and to provide an exploring confirmation signal confirming the reaching of the extended position of the blade, exploring confirmation communication means connected to the position detector and adapted to 
Regarding claims 4, 5, 17, and 20, Rosani further teaches for (claim 4) a pump housing 11, an accumulator seat adapted to receive an accumulator (battery 5) and having electrical terminals which make an electrical contact with the accumulator 5, a motor 6 supported by the pump housing 11 and powered by means of the accumulator 5, a pumping unit 8 supported by the pump housing 11 and connected to the motor 6 so as to increase, in response to the movement of the motor 6, the hydraulic liquid pressure, an electronic control circuit 9 connected to the motor and to the accumulator 5, to control the motor 6, a maximum pressure valve 17 which, upon reaching a maximum set pressure in the hydraulic fluid acting on the hydraulic actuator 10, automatically opens a return duct 21 from the hydraulic actuator to a tank of the pump 8 to discharge at least part of the pressure fluid into the tank (paragraph [0078]), a pressure sensor 22 in signal connection with the electronic control circuit and configured to detect the hydraulic liquid pressure, wherein (claim 5) the electronic control circuit is configured to automatically switch off the motor 6 depending on: the reaching of the maximum set pressure of the hydraulic fluid, and/or a hydraulic fluid pressure detected by means of the pressure sensor 22 (paragraph [0050]) (claim 17) the control electronics of the pump are configured to switch off the pump automatically when the following two conditions simultaneously occur the jaw has reached the extended position (closed position), the hydraulic fluid pressure, detected by means of the pressure sensor 22, exceeds a predetermined reference pressure (paragraph [0050]). 
Regarding claim 20, Rosani further teaches for (claim 20) an ON/OFF button 7 of the remote controller, a pumping button 7 to actuate the pump, a release button 7 to switch off the 
Regarding claim 7, Woodward et al. further discloses (claim 7) the clamping jaws 22,54,52, the hydraulic actuator, the tightening device 14 and the blade 24 being connected to a supporting structure 12 and together form an exploring head of the exploring apparatus that would be positioned at a variable distance from the pump taught by Rosani (pump 8). 
Regarding claims 15 and 16, Skinner et al. further teaches that (claim 15) the actuation communication means comprise an actuation transmitter (paragraphs [0038] –[0039]), connected and mounted to the remote controller, as well as an actuation receiver [paragraph 0033], connected and mounted to the pump and which provide together said wireless actuation connection, said actuation transmitter and said actuation receiver being selected from the group consisting of radio wave, infrared radiation and laser transmitters/receivers and transceivers, and that (claim 16) the exploring confirmation communication means comprise a wireless exploring confirmation transmitter connected to the blade position detector (paragraph [0064]) and mounted to the first clamping jaw, as well as a wireless exploring confirmation receiver mounted and connected to the pump, which together make a wireless exploring confirmation connection, wherein said exploring confirmation transmitter and said exploring confirmation receiver are selected from the group consisting of radio wave, infrared radiation and laser transmitters/receivers and transceivers (paragraphs [0033], [0038], and [0039]). 

Prior Art


Allowable Subject Matter
Claims 8-14, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The improvements comprise (claim 8) a first cable seat with at least one concavity to accommodate and hold the electric cable portion in the clamping position and a first passage channel for the blade to pass through the first clamping jaw into the clamping position, (claim 11) a further second cable seat having a shape different from the shape of the second cable seat, wherein the second clamping jaw may be positioned and tightened with respect to the first clamping jaw in a second position in which the further second cable seat faces the first clamping jaw, (claim 12) two traction bars having first ends connected in an articulated manner to two side ends of the second clamping jaw and second ends, threaded and equipped with a tightening nut, for (claim 13) the blade connecting portion is enlarged with respect to the elongated cutting portion so as to allow the blade connecting portion to be gripped during an extraction of the blade from the electric cable following the completion of the voltage exploring, (claim 14) a colored marking visible outside the exploring apparatus and moving together with the displacement of an actuation piston of the hydraulic actuator, (claim 18) the blade position detector comprises a movable member, directly or indirectly displaceable by means of an actuation piston of the hydraulic actuator so as to actuate, upon reaching the extended position of the blade, a pressure button of the pressure detector to generate the exploring confirmation signal, wherein a part of the displacement energy of the movable member is used to power and actuate the exploring confirmation transmitter, wherein the blade position detector and the exploring confirmation transmitter are both battery-free, and (claim 19) a blade extraction device, with a resting seat shaped for the resting against the electric cable, a blade hooking portion shaped to engage the blade in a shape connection, said blade hooking portion being guided in a displaceable manner with respect to the resting seat, a traction mechanism connected to the resting seat and acting on the blade hooking portion to drag the blade hooking portion 

Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Thomas Lazo whose telephone number is (571) 272-4818.  The examiner can normally be reached on Monday-Friday from 8:00 am to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Kenneth Bomberg, can be reached on (571) 272-8648.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS E LAZO/Primary Examiner, 
Art Unit 3745      
January 14, 2022